COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                            §
     GAVIN GILLAS,                                                             No. 08-19-00258-CV
                                                            §
                        Appellant,                                                Appeal from the
                                                            §
     v.                                                                    County Court at Law No. 2
                                                            §
     SOMA BHARGAVA and PIYUSH                                                of Travis County, Texas1
     BHARGAVA,                                              §
                                                                           (TC# C-1-CV-XX-XXXXXXX)
                        Appellees.                          §


                                                 JUDGMENT

           The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Appellant pay all costs of this appeal, and this decision be certified

below for observance.

           IT IS SO ORDERED THIS 29TH DAY OF JANUARY, 2020.


                                                       GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.


1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.